J-S15031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.L.T., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: S.E.A., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 8 EDA 2022

           Appeal from the Decree Entered November 19, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000646-2021

 IN THE INTEREST OF: M.M.T., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: S.E.A., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 9 EDA 2022

           Appeal from the Decree Entered November 19, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000647-2021

 IN THE INTEREST OF: X.A.T., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: S.E.A., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 10 EDA 2022

           Appeal from the Decree Entered November 19, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000648-2021
J-S15031-22


    IN THE INTEREST OF: S.N.A.T., JR.,         :   IN THE SUPERIOR COURT OF
    A MINOR                                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.E.A., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 11 EDA 2022

              Appeal from the Decree Entered November 19, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000649-2021

BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                                FILED JULY 28, 2022

       S.E.A. (Mother) appeals from the decrees involuntarily terminating her

parental rights to her children: J.L.T. (a male born in April 2010); M.M.T. (a

female born in June 2011); X.A.T. (a male born in September 2013); and

S.N.A.T., Jr. (“S.N.A.T.”) (a male born in September 2016) (collectively

“Children”).1 We affirm.

       The relevant factual and procedural history are as follows. In March

2019, the Philadelphia Police Department received a call concerning two adults

who were unconscious in a car with two children. See Trial Court Opinion,

2/4/22, at 1. Police determined that the two adults were Mother and Mother’s

paramour, C.S., who had a suspended license and an open warrant for his

____________________________________________


1 On December 21, 2021, the trial court terminated the parental rights of P.T.,
the biological father of J.L.T., M.M.T., and S.N.A.T. As of the date on which
Mother filed the subjects appeals, a petition was pending before the trial court
to involuntarily terminate the parental rights of A.L., the biological father of
X.A.T.

                                           -2-
J-S15031-22


arrest. Id. at 2. Police also determined that X.A.T. and another sibling were

in the car, but were not in car seats, and that X.A.T. had significant bruising

to his face.      Id.    Police observed evidence of drug use, including drug

paraphernalia (straws and heroin bags) in the front of the vehicle. Id. At the

time of the incident, C.S. was impaired and admitted to using heroin before

driving the unregistered vehicle. Id. C.S. also admitted that the Philadelphia

Department of Human Services (“DHS”) was aware of the family and that a

case manager visited the home on a regular basis. Id. DHS received a report

from police regarding the incident, and thereafter visited the family at the

home of C.S.’s parents. Id. Mother stated that C.S. was her paramour and

Children’s stepfather,2 and that she and Children lived at the home of C.S.’s

parents. Id.

        In April 2019, DHS opened a case for the family and referred the family

to the Community Umbrella Agency (“CUA”), which began in-home services

and held an initial Single Case Plan (“SCP”) meeting. Id. The Children’s goal

was identified as family stabilization, and Mother’s objectives were to

cooperate      with     CUA,   transport   Children   to   all   medical   and   dental

appointments, ensure that Children attended school, and ensure that Children

did not have inappropriate sleeping arrangements. Id. at 2-3.




____________________________________________


2   In its opinion, the trial court refers to C.S. as “Stepfather.”

                                           -3-
J-S15031-22


      On June 26, 2019, DHS received both a general protective services

(“GPS”) report and a child protective services (“CPS”) report indicating that

M.M.T., then age eight, had a ruptured right eardrum and bruising on her

forehead, over her eyebrows, and on her lower back.        Id. at 3.   The GPS

report further stated that M.M.T. had lost weight since November 2018. Id.

The CPS report found that M.M.T. was malnourished, had a ruptured left

eardrum, had wounds and abrasions all over her body, and on her knees,

lower calves, above the left eye, and down her cheek. Id. The CPS report

further indicated that M.M.T. was significantly underweight and repeatedly

asked for food. Id. The reports were determined to be valid, and the CPS

report identified Mother and C.S. as the perpetrators of the abuse. Id.

      On that same date, DHS met with and interviewed the family at

Chestnut Hill Hospital. Id. at 4. DHS noted the bruising all over M.M.T.’s

body and that she was underweight and appeared malnourished. Id. M.M.T.

indicated that she was hungry and had not eaten for several days. Id. DHS

interviewed both Mother and C.S. Mother claimed that M.M.T. is clumsy and

falls often, and that she regularly feeds Children but that M.M.T. steals food.

Id. C.S. also claimed that M.M.T. frequently falls. Id. Hospital staff noted

cigarette-like burns on the backs of X.A.T., then age five, and S.N.A.T., then

age two. Id. The burn marks were in different stages of healing, and hospital

staff indicated that the injuries were not consistent with Mother’s explanations

for the injuries. Id.


                                     -4-
J-S15031-22


      The next day, on June 27, 2019, DHS received another CPS report

regarding Children’s injuries. Id. at 5. The CPS report indicated that X.A.T.

had scars all over his body in various stages of healing, and that both X.A.T.

and S.N.A.T. had scars on their lower backs which were suspicious. Mother

and C.S. were again identified as the perpetrators of the abuse. Id. at 5.

DHS received a supplemental CPS report indicating that S.N.A.T. had healing

fractures of his tenth and eleventh ribs. Id. Based on these reports, DHS

obtained an order of protective custody (“OPC”) for J.L.T., X.A.T., and S.N.A.T.

Id. The following day, June 28, 2019, DHS obtained an OPC for M.M.T. Id.

The trial court conducted a shelter for care hearing during which it lifted the

OPCs for J.L.T., X.A.T., and S.N.A.T., and ordered their temporary

commitment to DHS to stand. See N.T., 11/19/21, at 9. On July 1, 2019,

the trial court held a shelter for care hearing during which it ordered M.M.T.’s

temporary commitment to DHS to stand. Id. Mother and C.S. were found to

be a grave threat and their visits with M.M.T. were suspended. Id. at 6.

      On September 24, 2019, the trial court conducted a hearing at which it

made a finding of child abuse against Mother and adjudicated Children

dependent. See Trial Court Opinion, 2/4/22, at 6. The trial court referred

Mother to the Clinical Evaluation Unit (“CEU”) for a drug and alcohol screen,

dual diagnosis assessment, and three random screens, and referred her to the

Achieving Reunification Center (“ARC”) for services, including housing,

parenting, and domestic violence counseling.      Id.   The trial court further


                                     -5-
J-S15031-22


ordered that Mother sign all necessary releases and consents and granted

Mother supervised visitation at Children’s discretion. Id.

       CUA provided Mother with various objectives, including: obtaining safe

and stable housing; compliance with CEU drug screen, dual diagnosis

assessment, and random screens; compliance with ARC services for

parenting, housing, employment, anger management, and domestic violence;

verification of employment; maintenance of consistent contact with CUA; and

attendance at supervised visitation. See N.T., 11/19/21, at 54-55, 62-66.

       Over the next two years, the trial court held five permanency review

hearings. The first three hearings occurred on December 19, 2019, March 10,

2020, and September 10, 2020. See Trial Court Opinion, 2/4/22, at 6-7. At

each of these hearings, the court determined that Children’s placement

remained necessary and appropriate. Id. At the December 19, 2019 hearing,

the trial court found Mother to be moderately compliant with the plan

objectives and again referred her to ARC for all appropriate services. Id. at

6-7.   At the March 10, 2020 hearing, the trial court found Mother to be

substantially compliant with the plan objectives and ordered her to continue

with her parenting and domestic violence services, to engage in family

therapy, and referred her to CEU for a drug and alcohol screen and three

random screens. Id. at 7. At the September 10, 2020 hearing, the trial court

found Mother to be moderately compliant with the plan objectives and referred

her to CEU for dual diagnosis assessment, a drug screen and three random


                                     -6-
J-S15031-22


screens. Id. at 8. The trial court also ordered Mother to obtain a treatment

plan, progress report, and attendance record as to her mental health

treatment and to provide copies to CUA.     Id.   The trial court additionally

ordered Mother to provide verification of employment and a copy of her lease

to CUA. Id.

     On January 18, 2021, DHS learned that Mother was suffering from

medical issues which had caused her visitation to be inconsistent and her

current unemployment.     DHS also learned that Mother had vacated her

previous apartment; and that she had not been as active with her mental

health treatment due, in part, to the COVID-19 pandemic. Id.

     On April 5, 2021, DHS learned that Mother’s whereabouts were

unknown, and that she had not visited Children in weeks. Id. On April 6,

2021, the trial court held a fourth permanency review hearing for Children,

during which it found that Mother was not compliant with the permanency

plan, and that she made no progress to alleviate the circumstances

necessitating Children’s placement. Id. On August 18, 2021, DHS learned

that Mother’s location was still unknown, and Mother had not visited the

Children for several months.    Id. at 9.    The trial court held the final

permanency review hearing on August 19, 2021, and, once again, found that

Mother was not compliant with the permanency plan and that she made no

progress towards alleviating the circumstances necessitating Children’s

placement. Id.


                                   -7-
J-S15031-22


       On November 1, 2021, DHS filed petitions to involuntarily terminate

Mother’s parental rights to Children pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b). On November 19, 2021, the trial court conducted an

evidentiary hearing on the petitions. At the time of the termination hearing,

Children had been in DHS care since July 2019 (roughly twenty-nine months)

due to founded CPS reports and various criminal matters concerning Mother,

C.S.,3 and I.C.4 N.T., 11/19/2021, at 14-15, 52. Mother attended the hearing

and was represented by counsel. Children’s legal counsel and guardian ad

litem also attended the hearing.

       DHS presented the testimony of CUA Case Manager Supervisor James

Johnson, who testified to the following. Mother was minimally compliant with

her SCP objectives through the life of the case and made minimal progress

toward alleviating the circumstances necessitating Children’s placement. Id.

at 84-85.

       Other than participating in a housing program in January 2020, Mother

did not complete her objective to obtain safe and stable housing for Children.

Id. at 54-55, 63-64, 129. After DHS was informed that the whereabouts of


____________________________________________


3 C.S. physically abused J.L.T., M.M.T., and S.N.A.T., and was convicted of
endangering the welfare of children at several dockets. See N.T., 11/19/21,
at 12, 52; see also DHS Exhibit 12.

4 I.C.’s relationship to the family is not explained in the record. I.C.
perpetrated sexual offenses against J.L.T. and M.M.T., and was convicted in
2015 for these crimes at several dockets. See N.T., 11/19/21, at 12, 52; see
also DHS Exhibit 12.

                                           -8-
J-S15031-22


Mother were unknown, a parent locator search indicated that Mother’s address

was the home of C.S. Id. at 52. This information raised a concern regarding

Mother’s ability to keep Children safe and presented a barrier to reunification

because C.S. was currently on probation for his physical abuse of M.M.T.,

X.A.T, and S.N.A.T. at that same address. Id. at 52-53. Although Mother

claimed that she was staying with her brother and his wife, Mother did not

provide lease information and declined to permit DHS to verify their house

because Mother does not get along with her brother and sister-in-law, and

Mother did not want them in her business. Id. at 126.

      Regarding Mother’s drug screening objective, Mother did not have a

consistent track record of random screens in her file. Id. at 56, 62. When

Mother finally reappeared in August 2021, she attended random screens on

August 19, 2021, and November 8, 2021. Id. at 58-61. The August 19, 2021

screen indicated that Mother was positive for benzodiazepines, cocaine, and

opiates, and that trace amounts of marijuana and PCP were also detected.

Id. at 59-60. DHS was particularly concerned about the PCP because it was

one of the main drugs of choice for Mother when the case first began. Id. at

62. The November 9, 2021 screen was negative; however, it indicated trace

amounts of amphetamines, barbiturates, opiates, benzodiazepines, cocaine,

PCP, and marijuana.     Id. at 60-61.    Mother failed to provide treatment

verification, and instead self-reported that she was in treatment, but did not

disclose where the facility was located. Id. at 59. CUA has no verification


                                     -9-
J-S15031-22


that Mother attended a drug or alcohol program, nor any verification of

treatment plans or evaluations that would indicate that she participated in

mental health or dual diagnosis treatment. Id. at 56-57, 61.

       Mother did not provide verification of employment; however, on one

occasion when Mother was scheduled for a random drug screen, she claimed

that she had a conflict with work, but failed to provide any proof of her work

schedule to confirm this conflict. Id. at 63, 64, 129. Mother did not complete

anger management and domestic violence programs, and therefore was never

able to progress beyond supervised visitation. Id. at 64-66.

       Regarding her objective to maintain consistent contact with CUA, prior

to August 19, 2021, Mother did not maintain contact with CUA other than to

set up visits with Children.       Id. at 65.      Mother did not participate in SCP

meetings.      See Trial Court Opinion, 2/4/22, at 6-8.            Furthermore, for

approximately one year, Mother’s whereabouts were unknown.5 See N.T.,

11/19/21, at 55, 127-28. CUA attempted to contact Mother, without success,

until she reported to the CUA supervisor in August 2021. Id. at 65-67, 125,

127.

       Mother attended some visitation; however, her failure to complete ARC

services for domestic violence and anger management prevented her from


____________________________________________


5  The record did not provide the specific date on which Mother initially
disappeared. However, the record indicates that Mother was missing from
late 2020 to August 2021. See N.T., 11/19/21, at 127-28.


                                          - 10 -
J-S15031-22


progressing beyond supervised visitation with Children.6 Id. at 64-66. After

Mother reappeared in August 2021, CUA set up a schedule for her, but she

was not consistent with the visits and did not provide an explanation for the

inconsistencies. Id. at 66-67. Although Children and Mother have positive

interactions, redirection is sometimes needed because Mother gives false

promises to Children regarding her progress and tells them she will be getting

them back soon.        Id. at 67.      Mother does not inquire about any of the

Children’s medical, therapeutic, or educational needs. Id. at 85.

       Johnson additionally testified as to Children’s respective placements in

foster care, as well as their progress and preferences. DHS also presented

the testimony of legal counsel for Children who testified as to their

placements, progress, and preferences.

       Mother testified at the hearing that her lack of contact from late 2020

through August 2021 was because she was taking care of her father. Id. at

128.   Mother claimed that she missed visits with Children because a CUA

worker was on vacation, and then she was not permitted to attend visitation

until providing proof of vaccination. Id. at 143-44. Mother confirmed that

she receives her mail at the address where C.S. lives, but stated that she does

so because C.S.’s mother resides there and brings the mail to Mother. Id. at

158-59. Mother claimed that she completed a parenting program in May 2020


____________________________________________


6 The record is not clear regarding the frequency of Mother’s visitation prior
to her disappearance in late 2020.

                                          - 11 -
J-S15031-22


and presented a certificate from Congreso, a Philadelphia non-profit

organization, at the hearing; however, Mother did not inform CUA of the

program and CUA had no record of Mother’s attendance.               Id. at 134-35.

Mother testified that she completed every program that ARC asked her to

complete. Id. at 135. Mother testified that she obtained Xanax from a friend

to treat her anxiety. Id. at 148. Mother denied using cocaine but claimed it

may have been mixed with K27 that she smoked with a friend. Id. Mother

claimed that she was prescribed opiates for chronic pain and a surgery

scheduled for broken teeth. Id. at 150. Mother testified that she has been

receiving anger management therapy since 2019 and sees a mental health

therapist weekly, but she provided no documentation to support these

assertions. Id. at 136, 138, 152-53.

       On November 19, 2021, the trial court entered decrees involuntarily

terminating Mother’s parental rights to Children pursuant to subsections

2511(a)(2), (5), (8), and (b). On December 17, 2021, Mother timely filed

notices of appeal and concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).               This Court sua sponte

consolidated Mother’s appeals. The Children’s guardian ad litem filed a brief

in support of affirming the decrees.           The trial court filed a Rule 1925(a)

opinion.


____________________________________________


7The trial court explained that K2 is also known as synthetic marijuana. See
Trial Court Opinion, 2/4/22, at 14.

                                          - 12 -
J-S15031-22


       Mother presents the following issues for our review:

       A. Whether the trial court committed reversible error when it
          involuntarily terminated Mother’s parental rights where such
          determination was not supported by clear and convincing
          evidence under [subsections] 2511(a)(1), (2), (5), and (8)?

       B. Whether the trial court committed reversible error when it
          involuntarily terminated Mother’s parental rights without
          giving primary consideration to the effect that the termination
          would have on the developmental, physical and emotional
          needs of the child as required by [subsection] 2511(b)?

Mother’s Brief at 4 (unnecessary capitalization omitted).8

       Our standard of review of a decree involuntarily terminating parental

rights is as follows:

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. [A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotation

marks omitted). “The trial court is free to believe all, part, or none of the

evidence presented and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73-74 (Pa.

____________________________________________


8  Although Mother purports to challenge the trial court’s finding that
termination was warranted under subsection 2511(a)(1), the trial court made
no such finding.

                                          - 13 -
J-S15031-22



Super. 2004) (citation omitted). “[I]f competent evidence supports the trial

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super.

2003) (citation omitted).

      The termination of parental rights is governed by section 2511 and

requires the trial court to conduct a bifurcated analysis of the grounds for

termination under subsection (a) followed by the consideration of the needs

and welfare of the child under subsection (b).      The initial focus is on the

conduct of the parent. See In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007).

The party seeking termination must prove by clear and convincing evidence

that the parent’s conduct satisfies one of the statutory grounds for termination

delineated in section 2511(a).    Id.   Only if the court determines that the

parent’s conduct warrants termination of his or her parental rights does the

court engage in the second part of the analysis pursuant to section 2511(b),

relating to the needs and welfare of the child. Id. We have defined clear and

convincing evidence as that which is so “clear, direct, weighty and convincing

as to enable the trier of fact to come to a clear conviction, without hesitance,

of the truth of the precise facts in issue.” In re C.S., 761 A.2d 1197, 1201

(Pa. Super. 2000) (en banc) (citation omitted).

      In the case sub judice, the trial court terminated Mother’s parental rights

to Children pursuant to subsections 2511(a)(2), (5), (8), and (b). Where, as

here, the trial court determines that there are grounds for termination under

more than one subsection of section 2511(a), we need only agree with the

                                     - 14 -
J-S15031-22


trial court’s determination as to any one subsection of 2511(a) in order to

affirm the termination of parental rights. See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004). Given this latitude, we analyze the court’s termination

decrees pursuant to subsection (a)(2), which provides as follows:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                   ****

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2). With regard to the termination of parental rights

pursuant to section 2511(a)(2), this Court has indicated:

           In order to terminate parental rights pursuant to [section]
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct and may include acts

of refusal as well as incapacity to perform parental duties. See In re S.C.,

247 A.3d 1097, 1104 (Pa. Super. 2021) (citation omitted).        Parents are


                                    - 15 -
J-S15031-22


required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. See Matter of Adoption of M.A.B., 166 A.3d

434, 443 (Pa. Super. 2017). As such, a parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous. See In re

S.C., 247 A.3d at 1105.

      With respect to subsection 2511(a)(2), Mother asserts that, although

she had problems maintaining contact with CUA, she reconnected with the

CUA supervisor in August 2021. Mother’s Brief at 12. Mother claims that she

receives her mail at C.S.’s address, but she does not go to the home because

C.S.’s mother brings Mother her mail. Id. Mother indicates that CUA has

documentation that she completed an ARC housing program and a parenting

program through Congreso.     Id.   Mother points to her testimony that she

“completed every program” that ARC asked her to complete and is currently

attending therapy and anger management, and argues that she “has made

substantial progress during the course of the case and has demonstrated a

willingness to remedy the conditions and causes of the incapacity, abuse,

neglect or refusal to perform parental duties.” Id. at 13.

      The trial court considered Mother’s challenge to its findings under

subsection 2511(a)(2) and concluded that her challenge lacked merit. The

trial court found CUA Case Manager Supervisor Johnson’s testimony to be

credible, including his testimony that Mother was minimally compliant with


                                    - 16 -
J-S15031-22


her plan objectives through the life of the case and had made minimal

progress towards alleviating the circumstances necessitating Children’s

placement. See Trial Court Opinion, 2/4/22, at 12. The court reasoned:

           Mother may have attended a parenting and housing
     program, but the vast majority of her SCP objectives remained
     incomplete by the time of the termination trial. Mother has
     displayed a passive interest in the Children’s needs. Mother did
     not focus on helping meet the Children’s present needs for their
     physical and mental well-being. . . . Mother has had ample
     opportunity to put herself in a position to adequately parent and
     care for Children, but her repeated and continued incapacity has
     not been mitigated. Mother is unable to meet Children’s basic
     present and future physical and emotional needs. Mother has
     demonstrated an unwillingness to acknowledge or remedy the
     causes of her incapacity to parent in order to provide Children with
     essential parental care, control, or subsistence necessary for their
     physical and mental well-being.

Trial Court Opinion, 2/4/22, at 16-17.

     The   record   supports   the   trial    court’s   findings   and   credibility

determinations. Mother was minimally compliant with her objectives, despite

having more than two years to complete them. See N.T., 11/19/21, at 84-

85. Mother’s whereabouts were unknown for an extended period of time, from

late 2020 until August 2021. Id. at 127-128. During this time, she missed

visitation and failed to complete a PCE that was ordered by the trial court.

See Trial Court Opinion, 2/4/22, at 8-9. Upon return, Mother tested positive

for benzodiazepines, cocaine, and opiates.      See N.T., 11/19/21, at 56-61.

During her testimony, Mother admitted to obtaining and using Xanax from a

friend and smoking K2.    Id. at 148.    Even after reappearing, Mother was




                                     - 17 -
J-S15031-22


inconsistent with visitation, and in the two weeks prior to the termination

hearing, she did not confirm or show up for the visits. Id. at 66-67.

     Furthermore, despite Mother’s testimony that she has completed every

program that ARC asked her to complete, CUA’s only documentation from ARC

was for a housing program.     Id. at 63-64, 129.    Mother did not provide

documentation regarding a parenting program she participated in through

Congreso until the day of the termination hearing.    Id. at 63-64, 129-30.

Although Mother testified that she either completed or is attending programs

elsewhere, including programs for therapy and anger management, she

provided no documentation to support this assertion.        Id. at 135-136.

Because Mother, who was found to be the perpetrator of abuse to Children,

did not complete the programs related to domestic violence and anger

management, Mother never progressed beyond supervised visitation with

Children. Id. at 64-66.

     Moreover, Mother failed to obtain suitable and safe housing. Mother

indicated to CUA that she was staying at the home of her brother and sister-

in-law. Id. at 54, 126. However, Mother declined to permit CUA to evaluate

the home because she does not get along with her brother and sister-in-law.

Id. at 126. Mother was also receiving her mail at the address of C.S., who

was convicted of abusing three of the Children, which presented concerns

regarding Mother’s ability to keep the Children safe. Id. at 52-53. Overall,

Mother’s progress toward resolving the dependency was minimal, and she did


                                    - 18 -
J-S15031-22


not inquire about Children’s medical, behavioral, therapeutic, or educational

needs. Id. at 84-85.

      The foregoing testimonial evidence supports the trial court’s conclusion

that Mother’s repeated and continued incapacity, abuse, neglect, or refusal to

satisfy her permanency objectives has caused Children to be without parental

care, control, or subsistence necessary for their physical or mental well-being.

Even after reappearing from an extended absence, Mother was inconsistent

with visitation; tested positive for cocaine, benzodiazepines, and opiates;

failed to progress beyond supervised visitation; continued to receive her mail

at the home of C.S., who was convicted of abusing three of the Children; and

did not involve herself in discussions with CUA regarding Children’s medical,

therapeutic, or educational needs. As such, the record supports the court’s

conclusion that the conditions and causes of Mother’s incapacity, abuse,

neglect, or refusal cannot or will not be remedied. Accordingly, we discern no

error or abuse of discretion by the trial court in determining that termination

of Mother’s parental rights to Children was warranted under subsection

2511(a)(2).   Therefore, Mother’s first issue merits no relief.

      In her second issue, Mother challenges the trial court’s finding that

termination of her parental rights was in Children’s best interests under

subsection 2511(b).    As explained above, where grounds for termination

under any subsection of section 2511(a) are met, the trial court shall then

give primary consideration to the developmental, physical and emotional


                                     - 19 -
J-S15031-22


needs and welfare of the child under subsection 2511(b). See In re T.S.M.,

71 A.3d at 267.    The emotional needs and welfare of the child have been

properly interpreted to include intangibles such as love, comfort, security, and

stability. Id. The determination of the child’s needs and welfare requires

consideration of the emotional bonds between the parent and child. Id. The

utmost attention should be paid to discerning the effect on the child of

permanently severing the parental bond. Id.

      The evaluation of a child’s bonds is not always an easy task. “In cases

where there is no evidence of any bond between the parent and child, it is

reasonable to infer that no bond exists. The extent of any bond analysis,

therefore, necessarily depends on the circumstances of the particular case.”

In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (citation omitted).

When evaluating a parental bond, “the court is not required to use expert

testimony.   Social workers and caseworkers can offer evaluations as well.

Additionally, section 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal citations

omitted). Moreover,

      [w]hile a parent’s emotional bond with his or her child is a major
      aspect of the [s]ection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have
             with the foster parent. . ..


                                      - 20 -
J-S15031-22



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted).

      While a parent may profess to love the child, a parent’s own feelings of

love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. A child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”   Id. at 1125 (citation omitted).    Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (citation omitted).

      Mother argues that the Children recognize her and enjoy when she

visits. Mother’s Brief at 15. Mother also claims that X.A.T wishes to live with

Mother.   Id.   Mother further argues that “[s]ince the evidence failed to

establish that the relationship between Mother and Children was severed, it is

clear that DHS has not [met] its burden that termination is in the best interests

of the [C]hildren.” Id.

      In its opinion, the trial court acknowledged that Children recognize

Mother and that, when she does visit, Children enjoy their visits with her. See

Trial Court Opinion, 2/4/22, at 25. Nevertheless, the trial court determined




                                     - 21 -
J-S15031-22


that termination of Mother’s parental rights was in Children’s best interests.

The court reasoned:

             Mother has been very inconsistent in attending her
      supervised visits. For a period of a year, Mother’s whereabouts
      were unknown; therefore, visits did not occur with . . . Children.
      After the August 19, 2021, hearing, when Mother resurfaced from
      her long absence, CUA set up a visitation schedule for Mother to
      attend at the agency. Mother made some visits, but eventually
      stopped confirming or showing up. Mother has assumed no
      responsibility to develop a real bond with all the Children.
      Mother’s lack of consistent visitation has had a detrimental impact
      on the Children, in particular [X.A.T.] and [S.N.A.T.]. Mother has
      not shown a willingness to learn appropriate parenting skills or the
      ability to provide stability for the Children. Children continue to
      present with behavioral concerns and will require therapeutic
      services due to their behaviors for their physical and mental well-
      being in the future. Mother never graduated beyond supervised
      visitation. The record reflects that it would be detrimental to
      remove any of the Children from their current placements. . . .
      Children have not been in Mother’s custody for twenty-nine
      months. The respective foster parents provide for Children and
      ensure all their needs for their safety, welfare, and emotional well-
      being are met. Mother has had little to do with Children’s
      upbringing. Termination would not destroy an existing, necessary
      and beneficial relationship with Mother for any of the
      Children[, and] . . . it is in the Children’s best interest to terminate
      Mother’s parental rights so that all the Children may be freed for
      adoption.

Id. at 25-26.

      Our review of the record supports the trial court’s findings that

Children’s developmental, physical and emotional needs and welfare favor

termination of Mother’s parental rights pursuant to subsection 2511(b).

Although Children recognize Mother and enjoy her inconsistent visits, the

record establishes that any bond they share with Mother is not healthy,

beneficial, or necessary.

                                      - 22 -
J-S15031-22


      The record reflects that J.L.T., who was eleven at the time of the

hearing, is extremely happy and bonded with his foster parents, looks to them

to meet his basic daily needs, and wishes to be adopted by them and assume

their last name. Id. at 32, 69, 164. J.L.T. does not wish to visit Mother. Id.

at 163. J.L.T. cannot be safely returned to Mother’s care and the termination

of her rights would not cause harm beyond repair to him. Id. at 69.

      Regarding M.M.T., who was ten at the time of the hearing, the record

reflects that, although she loves and cares about Mother, she does not wish

to live with Mother.   Id. at 164.    M.M.T. wishes to remain in her current

treatment-level foster care placement, where she is happy and bonded with

her caregivers and wants it to be her “forever home.” Id. at 35-36, 83, 110,

164. M.M.T. could not be safely reunified with Mother and removing her from

her current placement would be detrimental or damaging. Id. at 84. M.M.T.

would not suffer harm beyond repair if Mother’s parental rights were

terminated. Id. at 84.

      Regarding X.A.T., who was eight at the time of the hearing, the record

reflects that he loves Mother, is attached to her, and would like to live with

her. Id. at 164. However, such attachment is not healthy because Mother

has not provided stable care for X.A.T. for three years, and she is still not able

to provide for X.A.T.’s needs. Id. at 75-76. While Mother’s whereabouts were

unknown, X.A.T.’s behaviors were improving, and his school reported that he

was doing somewhat better. Id. at 73-76, 118.           However, when Mother


                                     - 23 -
J-S15031-22


returned in August 2021, X.A.T.’s negative behaviors drastically increased.

Id. at 74. X.A.T. has a behavioral consultant, but he still needs a therapist.

Id. at 99-100. X.A.T.’s current placement in treatment-level foster care is

going well and he is happy in his placement.9 Id. at 118. Further, it would

be unsafe for X.A.T. to be in a placement where his behavioral and therapeutic

needs were not addressed. Id. at 76.

       Regarding S.N.A.T., who was five at the time of the hearing, the record

reflects that he does not inquire about Mother, does not miss Mother, and

does not want to reside with Mother. Id. at 165. S.N.A.T. is happy in his

current placement, has a healthy bond with his foster parent, and looks to his

foster parent to meet his basic needs. Id. at 33, 72, 116. S.N.A.T. could not

be safely returned to Mother’s care. Id. at 72-73, 116.

       In sum, the evidence of record indicates that since July 2019, Children

have not relied on Mother to meet their basic needs, and their needs have

been met by their respective foster parents. J.L.T. and M.M.T. both indicated

that they would like to be free for adoption. S.N.A.T. indicated that he does

not miss Mother and does not want to live with Mother.          Although X.A.T.

indicated he would like to stay with Mother, it is clear from the record that the

bond he has with Mother is not healthy, necessary, or beneficial based on the


____________________________________________


9 X.A.T.’s placement is not pre-adoptive, but his foster parent is open to
potentially being a permanency resource. See N.T., 11/19/21, 76-77, 166-
68. Additionally, X.A.T.’s paternal grandmother and maternal aunt are
interested in being resources for X.A.T. Id. at 77-78.

                                          - 24 -
J-S15031-22


extended period of time he has been in the custody of DHS, Mother’s inability

to remedy the underlying deficits of her parenting in a reasonable amount of

time, and the permanency needs of X.A.T.            Children are entitled to

permanency and stability, and their lives cannot be put on hold in the hope

that Mother will one day summon the ability to handle the responsibilities of

parenting. Thus, the record establishes by clear and convincing evidence that

termination will serve the developmental, physical, and emotional needs and

welfare of Children.

      Accordingly, we conclude that the record supports the trial court’s

factual findings and credibility determinations that grounds exist for the

termination of Mother’s parental rights under [subsections] 2511(a)(2) and

(b). As we discern no abuse of discretion by the trial court, we affirm the

decrees involuntarily terminating Mother’s parental rights to Children.

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2022




                                    - 25 -